Citation Nr: 1029651	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  03-13 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for headaches, to include 
as secondary to head trauma.

2.  Entitlement to service connection for a seizure disorder, to 
include as secondary to head trauma.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The Veteran had active service from December 1969 to August 1972.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 2002 rating decision of the 
Waco, Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the Veteran's request to reopen his 
previously denied claim of entitlement to service connection for 
a seizure disorder and entitlement to service connection for 
headaches.  (The Veteran's claims file was subsequently 
transferred to the jurisdiction of the RO in Huntington, West 
Virginia.

These claims were previously before the Board in December 2006 
and September 2009.  In September 2009, the Board reopened the 
Veteran's claim of entitlement to service connection for a 
seizure disorder and remanded the issue on the merits, as well as 
the issue of entitlement to service connection for headaches, for 
additional evidentiary development.  This development included 
obtaining outstanding private treatment records and providing the 
Veteran with a VA examination.  The Board is obligated by law to 
ensure that the RO complies with its directives; where the remand 
orders of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  With regard to the Veteran's 
claim for headaches, the Board finds that its prior remand 
directives have been completed.

The issue of entitlement to service connection for a seizure 
disorder is addressed in the REMAND portion of the decision 
below.  



FINDING OF FACT

A headache disorder was not manifested during service or for many 
years following separation from service, and is not shown to be 
causally or etiologically related to service, to include any head 
trauma the Veteran sustained during service.  


CONCLUSION OF LAW

A headache disorder, to include as secondary to head trauma, was 
not incurred in or aggravated during active service.  38 U.S.C.A. 
§§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claim on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
The notification obligation in this case was accomplished by way 
of letters from the RO to the Veteran dated in February 2001, 
August 2004, May 2006 and January 2007.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  In this regard, the 
Board is aware of the outstanding private medical records from 
U.H. in Cleveland, Ohio.  It is clear that VA has made multiple 
attempts to obtain these missing treatment records, but the 
Veteran has not provided the necessary authorization forms, nor 
has he submitted these records himself.  The duty to assist is 
not always a one-way street.  If the Veteran wants help, he 
cannot passively wait for it in those circumstances where he may 
or should have information that is essential in obtaining the 
putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  As such, the Board must proceed without the benefit of 
these private medical records.  

Otherwise, the Veteran and his representative have not made the 
RO or the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of the 
duty to notify and duty to assist has prejudiced him in the 
adjudication of his appeal.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that the 
burden of showing that an error is harmful, or prejudicial, 
normally falls upon the party attacking the agency's 
determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that duty to notify and duty to assist 
have been satisfied and will proceed to the merits of the 
Veteran's appeal.  

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence that it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he currently suffers from headaches as 
a result of head trauma he suffered in service.  Specifically, 
the Veteran argues that while serving in the Republic of Vietnam, 
he was part of a convoy moving between Cam Rahn Bay and Buon Ma 
Thuat in the Central Highlands.  At some point during this trip, 
the Veteran's convoy was attacked.  During the firefight, the 
Veteran was in a trailer attached to a Jeep that drove over a 
Claymore anti-personnel mine.  The force of the explosion threw 
the Veteran out of the trailer, injuring his head.  The Veteran 
stated that he has suffered from headaches since that time.  See 
BVA Hearing Transcript, pp. 5 - 6.

Applicable law provides that service connection will be granted 
if it is shown that a veteran suffers from a disability resulting 
from an injury suffered or disease contracted in the line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty, in active military, 
naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
That an injury incurred in service alone is not enough.  There 
must be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination 
as to whether these requirements are met is based on an analysis 
of all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

Initially, the Board notes that the Veteran has been diagnosed 
with migraine headaches.  See VA Epilepsy & Narcolepsy 
Examination Report, February 25, 2010.  As such, the Veteran is 
shown to have a current disorder

Review of the Veteran's service treatment records (STRs) is 
completely negative for any complaints of or treatment for 
headaches.  Upon entry into service, the Veteran's neurological 
system was considered normal.  Further, the Veteran himself 
indicated that he was in good health.  He specifically denied 
experiencing frequent or severe headaches.  See Standard Forms 
(SFs) 88 & 89, Service Entrance Examination Reports, December 5, 
1969.  The Board is aware of the Veteran's statement that he 
suffered from head trauma (Veteran was hit by a bat) prior to 
service at the age of 16.  See STR, Narrative Summary, April 14, 
1971 - June 7, 1971.  This will be discussed in more detail 
below, however, there is no indication the Veteran suffered from 
headaches prior to or during service.  Upon separation from 
service, again, the Veteran's neurological system was considered 
normal and the Veteran specifically denied suffering from 
frequent or severe headaches.  See SFs 88 & 89, Service 
Separation Examination Reports, August 17, 1972.

Further, treatment reports from the Texas Rehabilitation 
Commission and Texas Department of Criminal Justice, dated June 
1993 through August 1999, were completely negative for any 
complaints of or treatment for headaches.  Indeed, the first 
indication that the Veteran suffered from headaches was not until 
October 2001, when he was seen for an eye examination.  At that 
time, the Veteran complained of frequent headaches.  See Private 
Treatment Record, T.B.B., M.D., October 9, 2001.  Interestingly 
however, when the Veteran sought treatment at the VA Medical 
Center (VAMC) in January 2003 and June 2004, he specifically 
denied suffering from headaches.  See VAMC Treatment Records, 
January 13, 2003 and June 28, 2004.

The only evidence in support of the Veteran's claim consists of 
his lay statements alleging that his current headaches are the 
result of an injury in service.  The Board observes that lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  See also Barr v. Nicholson, 21 Vet. App. 303 
(2007) (lay testimony is competent to establish the presence of 
observable symptomatology).  

In the present case, the Board finds that the Veteran is 
certainly competent to report he has suffered from headaches, and 
the medical evidence establishes that he has been diagnosed with 
headaches.  He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of any 
current disorder because he does not have the requisite medical 
knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997) (stating that competency must be distinguished from weight 
and credibility, which are factual determinations going to the 
probative value of the evidence).  Indeed, the record is absent 
any evidence substantiating that the Veteran's claim that he 
suffered from an injury or disease in service that could have 
caused his current headaches.  Accordingly, the Veteran's lay 
statements are not considered persuasive and are afforded little 
weight.

The only medical evidence of record is negative.  The Veteran was 
afforded a VA examination in February 2010, to determine the 
nature and etiology of his headache disorder.  At that time, the 
Veteran reported that he began experiencing headaches in 1970 or 
1971, while he was in the hospital in Valley Forge, Tennessee.  
He stated that this admission was due to his head injury six 
months prior while stationed in Vietnam.  Based on the Veteran's 
description, the VA examiner noted that the headaches were 
bitemporal in location, were throbbing and sore in nature with 
photophobia and nausea, but with no phonophobia, recurring 
approximately three times per month.  Magnetic resonance imaging 
(MRI) of the brain was normal.  The VA examiner concluded that 
the Veteran suffered from migraine headaches recurring several 
times per month, with four prostrating attacks in the past six 
months.  The VA examiner stated that there was no convincing 
evidence of a headache disorder or headache complaints in the 
Veteran's service treatment records or until many years after 
discharge.  Accordingly, it was determined unlikely that the 
Veteran's headache disorder was related to service.  See VA 
Examination Report, February 25, 2010.

The Board also considers the absence of evidence of pertinent 
treatment, complaints, or symptomatology for many years following 
to weigh against the Veteran's claim.  Such a lengthy period 
following the Veteran's separation from active duty service 
without evidence of complaint or treatment related to headaches 
weighs against a finding of chronicity from service and, thus, 
weighs against the claim on a direct basis.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).

Ultimately, although the Veteran has established that he 
currently suffers from headaches, the evidence of record does not 
support a finding that this condition is the result of his time 
in service.  The Veteran's claim fails on the basis of element 
(3) of Hickson.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim for service 
connection, and the benefit of the doubt rule enunciated in 38 
U.S.C.A. § 5107(b) is not for application.  There is not an 
approximate balance of evidence.


ORDER

Service connection for headaches, to include as secondary to head 
trauma, is denied.


REMAND

As noted above, the Board is obligated by law to ensure that the 
RO/AMC complies with its directives; where the remand orders of 
the Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  See Stegall, supra.  In 
the present case, the Board remanded this claim in September 2009 
for a VA examination to determine the nature and etiology of any 
seizure disorder that was present.  The VA examiner was 
specifically requested to state whether the evidence of record 
clearly and unmistakably demonstrated that the Veteran had a 
seizure disorder prior to entering into active duty service.  If 
the VA examiner found that such a disorder did not exist prior to 
service, then he or she was requested to state whether any 
currently diagnosed seizure disorder was causally or 
etiologically related to the symptomatology shown in the service 
treatment records.  A clear rationale was requested for any 
opinion provided.

Review of the February 2010 VA examination is completely negative 
for any discussion as to whether it was clearly and unmistakably 
demonstrated that the Veteran suffered from a seizure disorder 
prior to service.  Further, there is no definitive diagnosis of a 
current seizure disorder, much less whether it was directly 
related to service if not found to pre-exist service.  
Accordingly, this claim must be remanded to the AMC in order to 
obtain an addendum to the initial examination clarifying these 
points.

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
further development of the case is necessary.  This case is being 
returned to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., and the Veteran will be notified when further 
action on his part is required.  Accordingly, this case is 
REMANDED for the following action:

1.  The RO/AMC should again request the 
necessary authorization from the Veteran to 
obtain records of treatment the Veteran 
received for a seizure disorder prior to 
service at the U.H. in Cleveland, Ohio.  
(Such treatment was reported to service 
physicians and is reflected in the service 
treatment records dated March 3, 1971.)

2.  Thereafter, the RO/AMC should obtain an 
addendum from the examiner who performed 
the February 25, 2010 VA examination, if 
available, to determine the nature and 
etiology of any current seizure disorder.  
The VA examiner is requested to thoroughly 
review the Veteran's claims file and is 
requested to address the following:

(i)  Does the Veteran currently 
suffer from a seizure disorder?

(ii)  If the Veteran does currently 
suffer from a seizure disorder, does 
the evidence of record clearly and 
unmistakably show that the Veteran 
had a seizure disorder, which existed 
prior to his entry into service?  
Please identify the evidence used to 
support this opinion/conclusion.  

(a)  If a seizure disorder did 
exist prior to entry into 
service, did the seizure disorder 
increase in severity during 
service?

(b)  If the seizure disorder 
increased in severity during 
service, did the increase in 
severity represent a chronic 
worsening of the disorder or was 
the increase in severity the 
natural progression of the 
disorder?

(iii)  If the examiner determines 
that a seizure disorder did NOT exist 
prior to service, is any currently 
diagnosed seizure disorder causally 
or etiologically symptomatology shown 
in service treatment records?  Please 
identify the evidence used to support 
this opinion/conclusion.  

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot be 
provided without resort to speculation, the 
examiner should so state and explain why an 
opinion cannot be provided without resort 
to speculation.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the additional 
evidence.  If the benefit sought is not granted, the Veteran and 
his representative should be furnished a Supplemental Statement 
of the Case, and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran is free to submit any additional evidence and/or argument 
he desires to have considered in connection with his current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the Veteran until he is notified.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


